Citation Nr: 1638937	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include Gastroesophageal Reflux Disease (GERD), claimed as secondary to service-connected disabilities, to include diabetes mellitus and posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation based on loss of use.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to January 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1964 to July 1967, including service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was previously before the Board in December 2015, when it was remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

While the Board regrets further delay, additional development is required to ensure compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's VA medical records are associated with the claims file.  Within those records are references to non-VA records, which were "scanned" in.  For instance, a May 2011 VA Gastrointestinal consultation refers to a "scanned image of the NON-VA (Brownwood Regional) document for 10-29-2010."  Pursuant to the December 2015 remand, these records were to be associated with the claims file because they are constructively in VA's possession.  See Trafter v. Shinseki, 26 Vet. App. 267, 283 (2013).  However, these "scanned" records have not been associated with the claims file.  Thus, remand is warranted to obtain these records.

Additionally, the Veteran was provided a VA examination in March 2016.  The examiner opined that the Veteran's erectile dysfunction (ED) is less likely than not related to service because he did not have any hypogonadism during service but was diagnosed in 2002.  Further, the examiner opined that his ED is less likely than not related to his service-connected diabetes mellitus.  However, the examiner's rationale erroneously states that he does not have a diagnosis of diabetes mellitus.  In addition, the examiner stated in an April 2016 addendum opinion that there is no substantial evidence in the Veteran's medical records to support any relation between erectile dysfunction or esophageal issues to PTSD.  However, she did not provide a complete rationale to support her conclusion.  A medical opinion that is unsupported by a complete rationale is of little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the examiner failed to opine on whether his esophageal issues are related to service or his service-connected diabetes mellitus.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the VA examiner's opinion is inadequate, remand is necessary to obtain an adequate examination and medical opinion regarding the Veteran's claim.  In addition, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Further, the RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Finally, the December 2015 Board decision granted service connection for bilateral hearing loss, tinnitus, and varicose veins.  Because the assignment of the initial ratings for these disabilities impact whether the Veteran meets the schedular criteria for a TDIU prior to January 2010 pursuant to 38 C.F.R. § 4.16(a), the December 2015 Board remand instructed the RO to refer this matter for extraschedular consideration if the assignment of the initial ratings for these disabilities did not result in him meeting or exceeding the schedular criteria of § 4.16(a).  In a January 2016 rating decision, he was assigned an initial rating of 10 percent for varicose veins of the right lower extremity, effective August 22, 2007; an initial rating of 10 percent for varicose veins of the left lower extremity, effective August 22, 2007; a noncompensable rating for bilateral lower extremity residual scars; a noncompensable rating for bilateral hearing loss; an initial rating of 10 percent for tinnitus, effective July 19, 2007; and a TDIU effective January 5, 2010.  The Veteran's combined schedular rating for the period prior to January 5, 2010, is 60 percent.  Therefore, he does not meet the scheduler criteria for a TDIU prior to January 5, 2010.  However, remand is warranted because the RO did not refer this matter to the Director, Compensation and Pension Service for extraschedular consideration pursuant to the December 2015 remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  **This must include all private medical records that were "scanned" into the database.**

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed gastrointestinal and ED conditions.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all gastrointestinal and ED conditions found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(c)  If not directly related to service on the basis of question (b), is any condition proximately due to, the result of, or caused by any other medical condition(s), such as diabetes and/or PTSD?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as diabetes and/or PTSD?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Additionally, because the Veteran's combined schedular rating does not meet the requirements under 38 C.F.R. § 4.16(a) for assignment of a TDIU for the period prior to January 5, 2010, refer this matter to the Director, Compensation and Pension Service for extraschedular consideration as to whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability during the time period in which his schedular evaluation does not meet the requirements under 38 C.F.R. § 4.16(a).

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




